DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-47, and 49-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thatcher et al US Patent Pub. 2008/0118546A1.
	Thatcher et al discloses an implant and method of implanting (see Fig. 8).  The implant comprising i) a structure comprising one or more strands (see Fig. 8), at least one strand comprising an embodiment comprising multiple layers of biodegradable polymers (see paragraph 0078). 
	NOTE: the Examiner is interpreting “the polymer” as one coating and the “polymeric coating” as a second layer.  If the Applicant’s representative is trying to claim that the structure/strands are made of polymeric material the Applicant representative must claimed.  For example, must say that the strand or structure “is made of polymeric material” instead of saying “the strand comprising a polymer”…
	See below for Examiner’s interpretation of the claims.  
	Examiner’s interpretation: “The polymer” is one of the first polymeric coatings discloses in paragraph 0078 (one of the coating can be made a combination of biodegradable material and calcium phosphate (the additive, see paragraph 78, line 22) and the second layer can be made of any other biodegradable material such as polycaprolactone.  Additionally, see paragraph 0077 disclosing therapeutic agents and paragraph 0013disclosing the substrate of the stent made of polyethylene glycol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al US Patent Pub. 2008/0118546A1.
Thatcher et al discloses the invention substantially as claimed.  However, Thatcher et al does not disclose a woven implant.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to change the stent comfiguration from a strut shape tubular implant to a tubular woven implant because Applicant has not disclosed that by changing the configuration of the strands will provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with struts and crown configuration because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the Thatcher et al reference to obtain the invention as specified in claim 48.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/2/22